DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-6 and 8-16 are pending in this application.
Cancellation of claim 7 and 17 is acknowledged.
Claims 1-6 and 8-16 are examined.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following rejections are newly added, as necessitated by Applicant’s amendment filed 16 August 2021:
Claims 1-6 and 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 13, and 14, as amended, each now recite the limitation, “wherein the at least one secondary resin is selected from the group consisting of: polyester resin having aromatic groups of the same nature, epoxy resin having aromatic groups derived from bisphenol A diglycidyl ether, and combinations thereof.”  The meaning of the phrase “aromatic groups of the same nature” is unclear; it is not clear if the phrase “same nature” means the aromatic groups have the same structure (e.g., same monomers), or something else in common (e.g., same property/properties, same connectivity of monomers, same class of monomers, etc.).  Additionally, it is not clear if the phrase “epoxy resin having aromatic groups derived from bisphenol A diglycidyl ether” means the epoxy resin is formed from bisphenol A diglycidyl ether monomers, or if the epoxy resin is formed from derivatives of bisphenol A diglycidyl ether (and if so, what those derivatives are).  Therefore, the metes and bounds of the claims are unclear.
Dependent claims 2-6, 8-12, 15, and 16 do not remedy these deficiencies, and therefore are also rejected as depending from a rejected base claim.
For purposes of examination, the claims shall be given their broadest reasonable interpretation, wherein the polyester resin having aromatic groups of the same nature may have aromatic groups which have at least one structural group and/or functional group and/or property in common, and wherein the epoxy resin having aromatic groups 

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, as amended, recites, “wherein the at least one secondary resin has aromatic groups that represent(s) from 3% to 15% of the total weight of the composition, these concentrations being expressed as resin dry extract.  It is not clear if the claim is stating that the secondary resin itself represents from 3% to 15% of the total weight of the composition, or if only the aromatic groups of the secondary resin represent from 3% to 15% of the total weight of the composition.  Therefore, the metes and bounds of the claim are unclear.
For purposes of examination, the claim shall be construed as the secondary resin represents from 3% to 15% of the total weight of the composition.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The following rejections are maintained, and are updated as necessitated by Applicant’s amendment filed 30 December 2020:
Claims 1-6, 8-10, 12, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mui et al. (“Mui ‘676” US 2001/0007676, cited by Applicant in IDS filed 12 September 2019) in view of Ramin et al. (“Ramin”, US Patent 5,910,313) as evidenced by Aerosil 200 Product Information sheet (“Aerosil”).
Regarding claims 1, 5, and 13, Mui ‘676 teaches clear and transparent nail polish (varnish) compositions comprising stabilized colorant systems contained therein whereby pigments inter alia are uniformly dispersed throughout the nail polish (e.g., abstract).  The system is made possible using a silica-based suspension agent consisting of fumed (pyrogenic) silica in a traditional nail polish base further comprising one or more solvents, film-forming agents, resins, plasticizers, and the like (id.).  Nitrocellulose is the preferred film-forming agent, along with one or more plasticizers (e.g., paragraph [0019]).  The compositions further comprise an adhesion promoter which doubly functions as a gloss enhancer, such as phthalic anhydride/trimellitic anhydride/glycols copolymer (i.e., secondary polyester resin with at least one aromatic group, and having aromatic groups of the same nature; e.g., see paragraph [0018]).  Note that phthalic anhydride and trimellitic anhydride both have a phthalic anhydride ring system, and therefore have aromatic groups of the same nature.  Mui ‘676 exemplifies a composition comprising, in organic solvents, nitrocellulose, fumed 
Mui ‘676 differs from the claimed invention because Mui does not specify a BET surface area for the pyrogenic silica used.
Ramin teaches the use of colloidal silicic acid as strengthening agent in a composition comprising at least one film-forming material and at least one solvent (e.g., abstract).  Ramin teaches the use of the composition on the nails makes it possible to obtain a varnish or base film which exhibits a better surface hardness and consequently a greater lifetime (better resistance to attacks, such as impacts, rubbing, scratches or pressure) (e.g., col. 1, lines 36-40).  Ramin exemplifies a composition comprising nitrocellulose, plasticizer, secondary resin, solvent, and Aerosil 200 (a hydrophilic pyrogenic silica), which as a BET specific surface area of 175-225 m2/g (as evidence, see Aerosil, page 1).
Regarding claims 1 and 6, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to select a hydrophilic pyrogenic silica with a BET specific surface area of 175-225 m2/g, such as Aerosil 200, as the fumed silica in the composition of Mui ‘676; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so because the selection of said silica 
Regarding amounts of pyrogenic silica (claim 1 as amended), Mui ‘676 exemplifies an amount of fumed silica 2.769% (Example 1), and Ramin exemplifies an amount of Aerosil 200 of 1% (Example 1) , both of which are within Applicant’s claimed range.
Regarding amounts of secondary resin (claim 1 as amended, claim 10), Mui ‘676 teaches the adhesion promoter (secondary resin) is generally incorporated in the composition in an amount from about 5.0 wt.% to 12.0 wt.% (e.g., paragraph [0018]), which is within Applicant’s claimed ranges.
Regarding claim 2, Mui ‘676 does not teach or exemplify inclusion of water in its compositions (e.g., Example 1), and thus the compositions are anhydrous or substantially anhydrous.
Regarding claim 3, Mui ‘676 exemplifies total amounts of solvents of about 25% (e.g., see Example 1).
Regarding claim 4, Mui ‘676 teaches amounts of nitrocellulose generally from about 5.0 to about 40 wt.%, preferably up to about 30 wt.% (e.g., paragraph [0017]).
Regarding claim 6, Ramin exemplifies Aerosil 200, which as a BET specific surface area of 175-225 m2/g (as evidence, see Aerosil, page 1).  This range overlaps that of the claimed invention.  In the case where the claimed ranges "overlap or lie prima facie case of obviousness exists.  See MPEP 2144.05 I.
Regarding claim 8, it is noted that, since any coloring material would necessarily be either organic or inorganic, the coloring material of Mui ‘676 reads on the claimed invention.
Regarding claim 9, Mui ‘676 teaches amounts of ingredients comprising the pigment component comprise from about 0.01 to about 15.0 wt.% (e.g., paragraph [0022]), which overlaps the claimed invention.  See MPEP 2144.05 I.
Regarding claim 12, it is noted this limitation recites an intended use of the composition, and does not impart a structural limitation apart from what is already claimed.  Since Mui ‘676 teaches its invention relates nail polish compositions (e.g., paragraph [0001]), the composition would capable of the intended use, absent evidence to the contrary.
Additionally regarding claim 13, Mui ‘676 references application of the composition to the nail (e.g., paragraph [0017]).  Mui ‘676 also teaches nail polish as part of the cosmetics industry (e.g., paragraph [0002]), and teaches its compositions can be clear or can include a colorant (e.g., paragraph [0020]).  Therefore, the skilled artisan would readily  envisage protecting and/or making up the nails by application of the composition to the nail.  “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.”  See MPEP 2144.01.
2/g compared to 225 m2/g), with a reasonable expectation of success. “[A] prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.”  See MPEP 2144.05 I.

Claims 1-6, 8-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mui ‘676 in view of Ramin as evidenced by Aerosil as applied to claims 1-6, 8-10, 12, 13, 15, and 16 above, and further in view of Mui et al. (“Mui ‘636”, US Patent 5,882,636).
The inventions of Mui and Ramon are delineated above (see paragraph 9, above).
Specifically regarding claim 11 (and more generally regarding the remaining claims), Mui ‘676 further teaches the use and incorporation of its plasticizers is more fully set forth in U.S. Pat . No. 5,882,636 to Mui et al. (e.g., paragraph [0019]).  Mui ‘676 does not specify a range of amounts for its plasticizers.
However, Mui ‘636, cited by Mui ‘676, is in the same field of nail polish compositions comprising film-forming agent, solvents, colorants,  suspending agents, adhesion promoters, and plasticizers (e.g., abstract), and teaches plasticizers are incorporated in the formulations in  amounts of from 0.1 to 15.0 weight percent (e.g., col. 3, lines 53-56).  Therefore, it would have been obvious to a person having ordinary .

Claims 1-6, 8-10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mui ‘676 in view of Ramin as evidenced by Aerosil as applied to claims 1-6, 8-10, 12, 13, 15, and 16 above, and further in view of Coffey-Dawe (US 2006/0140702).
The inventions of Mui and Ramon are delineated above (see paragraph 9, above).
Specifically regarding claim 14 (and more generally regarding the remaining claims), Mui ‘676 references application of the composition to the nail (e.g., paragraph [0017]), but does not specifically teach an article comprising the disclosed composition as delineated in instant claim 14.
However, said containers with nail polish/varnish compositions are already known.  For example, Coffey-Dawe is in the same field of nail makeup and/or care compositions comprising same or similar components, including nitrocellulose, hydrophilic fumed silica, secondary resin, plasticizer, and coloring materials in solvents (e.g., see Examples 1-3), and teaches a packaging and application assembly for applying a composition containing the composition to the nails (e.g., abstract).  The 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to contain the composition of the combined prior art in the container of Coffey-Dawe; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because said container provides the benefits of a leaktight closure, as taught by Coffey-Dawe, and both references are drawn to nail polish composition comprising same or similar

Response to Arguments
Applicant's arguments filed 16 August 2021 have been fully considered but they are not persuasive.  
Applicant argues, inter alia, the polyester resins of Mui ‘676, phthalic anhydride/trimellitic anhydride/glycols copolymers, have two distinct aromatic groups, and thus Mui ‘676 does not a secondary resin as recited in instant claims 1, 13, and 14.  This argument is not persuasive because both phthalic anhydride and trimellitic anhydride comprise a phthalic anhydride ring system, i.e., a phenyl ring connected to a cyclic anhydride; note trimellitic anhydride differs from phthalic anhydride only in the presence of an additional carboxy substituent.  Therefore, since phthalic anhydride and trimellitic anhydride share the same ring system, the aromatic groups are of the same nature, and thus read on instant claims 1, 13, and 14.





Conclusion
No claims are allowed at this time.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BARBARA S FRAZIER/           Examiner, Art Unit 1611